       Case 2:17-cr-00360-JJT Document 182 Filed 06/17/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   kristen.brook @usdoj.gov
     JOSEPH E. KOEHLER
 5   Arizona State Bar No. 013288
     joe.koehler@usdoj.gov
 6   Assistant United States Attorneys
     Two Renaissance Square
 7   40 North Central Avenue, Suite 1200
 8   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 9   Attorneys for Plaintiff

10                        IN THE UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF ARIZONA
12
13   United States of America,                              No. CR-17-00360-01-PHX-JJT
14                         Plaintiff,
15                                                       MOTION FOR CLARIFICATION
              v.                                        REGARDING FINDINGS OF FACT
16                                                        AND CONCLUSIONS OF LAW

17   Abdul Khabir Wahid,
18                         Defendant.
19          The United States of America, through undersigned counsel, respectfully moves for

20   clarification of the Court’s findings of fact and conclusions of law in support of its verdict

21   of guilt on Count 1 of the Indictment in this case. Specifically, the government seeks

22   clarification on the willfulness element of the charge in Count 1 under 18 U.S.C. § 1001

23   and the Court’s findings regarding that element.

24          Count 1 of the Indictment charged Wahid with knowingly and willfully making

25   false statements to the FBI. In its findings, the Court stated the government must prove

26   Wahid acted knowingly or willfully. (CR 181 at 6.) The Court then entered findings

27   concerning Wahid’s knowledge that his statements were false, but did not make specific

28
         Case 2:17-cr-00360-JJT Document 182 Filed 06/17/19 Page 2 of 3




 1   factual findings regarding his knowledge that making those false statements was unlawful.
 2   (CR 181 at 6-7.)
 3           The government respectfully submits it was required to prove, and did prove, that
 4   Wahid acted knowingly and willfully.         See    Ninth Circuit Manual of Model Jury
 5   Instructions, Criminal 8.73 (Online Version 2018) (“Second, the defendant acted willfully;
 6   that is, the defendant acted deliberately and with knowledge both that the statement was
 7   untrue and that his or her conduct was unlawful”); Bryan v. United States, 524 U.S. 184,
 8   191-92 (1998) (“to establish a willful violation of a statute, the government must prove that
 9   the defendant acted with knowledge that his conduct was unlawful.”) (cleaned up); Br. in
10   Opp. at 11-15, Ajoku v. United States, 572 U.S. 1056 (2014) (No. 13-7264), 2014 WL
11   1571930, at *10-19 (conceding that Bryan interpretation of “willfully” applies to 18 U.S.C.
12   § 1001).
13           During the trial, the government introduced a recorded statement of Wahid in which
14   he was advised and acknowledged at the outset of his May 6, 2015, interview that lying to
15   the FBI about a material matter during an investigation is a crime. (Tr. Exh. 85) Further,
16   the government introduced recorded statements in which Wahid told witness A.S. that
17   lying to the FBI is a crime. (Tr. Exh. 121, 136, 149) Thus, the government satisfied its
18   burden of proof beyond a reasonable doubt with respect to this element.
19           Based on the foregoing, the United States respectfully requests the Court clarify its
20   findings of fact and conclusions of law to hold (1) the government must prove Wahid acted
21   both knowingly and willfully – that is, knowing that his statements were untrue and that
22   making material false statements to the FBI is a crime, and (2) the government proved this
23   element beyond a reasonable doubt.
24   /
25   /
26   /
27
28


                                                 -2-
       Case 2:17-cr-00360-JJT Document 182 Filed 06/17/19 Page 3 of 3




 1          Respectfully submitted this 17 day of June, 2019.
 2
                                                       MICHAEL BAILEY
 3                                                     United States Attorney
                                                       District of Arizona
 4
                                                        s/Kristen Brook
 5                                                      s/Joseph E. Koehler
                                                       KRISTEN BROOK
 6                                                     JOSEPH E. KOEHLER
                                                       Assistant U.S. Attorneys
 7
                                  CERTIFICATE OF SERVICE
 8
     I hereby certify that on the 17th day of June, 2019, I electronically filed the foregoing with
 9   the Clerk of Court using the CM/ECF system, and that true and accurate copies have been
     transmitted electronically to advisory counsel for the defendant via the ECF system.
10
     John McBee, Advisory Counsel for Defendant
11
     In addition, on the same date I deposited a copy of the foregoing in the United States mail
12   addressed to the defendant, Abdul Khabir Wahid, at his mailing address as set forth in the
     CM/ECF system.
13
     s/ Theresa Hanson
14   Legal Assistant/US Attorney’s Office
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
